Citation Nr: 9908170	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  An unappealed rating decision of November 1993 continued 
prior denials of service connection for back disability.  

2.  The evidence received since the November 1993 rating 
decision is cumulative or redundant of the evidence 
previously of record; it is not so significant by itself or 
in conjunction with evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for back disability has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the representative contends 
that a remand is in order because, contrary to Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the RO applied the definition 
of "new and material" evidence provided in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), rather than the 
definition of "new and material" evidence provided in 
38 C.F.R. § 3.156(a).  The record does not support this 
contention.  In this regard, the Board notes that the 
statement of the case reflects that the RO considered the 
definition of "new and material" evidence provided in 
§ 3.156(a) and did not consider the definition provided in 
Colvin..

The veteran contends that service connection is warranted for 
back disability because his back disability originated in 
service and was caused by his service-connected pes planus.  

Service connection for back disability has been denied in 
unappealed rating decisions, the most recent of which was 
entered in November 1993.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996).  

The evidence of record at the time of the November 1993 
rating decision consisted of service medical records, post-
service medical records and statements of the veteran.  The 
service medical records are negative for evidence of back 
disability.  The post-service medical evidence previously of 
record included no contemporaneous medical documentation of 
any back disorder prior to June 1973.  It did include a June 
1973 statement from a private physician indicating that the 
veteran was found to have low back syndrome and that the 
veteran gave a 4 year history of backache.  The report of an 
August 1973 VA examination shows that the veteran registered 
back complaints and that hyperuricemia was found on 
laboratory testing.  The report does not show that a back 
disorder was diagnosed.  The medical records pertaining to 
subsequent treatment and evaluation of the veteran show that 
various back disorders have been diagnosed.  

None of the medical evidence previously of record suggests 
that the veteran manifested a back disorder in service or 
until many years thereafter, that his back disability is 
etiologically related to service or that his back disability 
was caused or worsened by his service-connected pes planus.

In his statements, the veteran essentially indicated that his 
back disability began in service and that he believed that 
his back disability was due to his service-connected pes 
planus.

The evidence added to the record since the November 1993 
rating decision consists of the veteran's statements and VA 
medical records pertaining to treatment and evaluation of the 
veteran from 1995 to 1998.  The veteran's statements continue 
to express his belief that his low back disability is 
etiologically related to his service-connected pes planus.  
His statements are essentially redundant of those previously 
of record.  Therefore, they are not new.  Moreover, as a lay 
person, the veteran is not competent to provide evidence that 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494.  Therefore, his statements are not 
material.  

The medical evidence added to the record continues to 
document the presence of back disability many years following 
the veteran's discharge from service.  It is cumulative in 
nature.  Therefore, it is not new.  The medical evidence 
added to the record includes no medical evidence suggesting 
the presence of back disability within a year of the 
veteran's discharge from service, suggesting that the 
veteran's back disability is etiologically related to service 
or suggesting that his back disability was caused or worsened 
by his service-connected pes planus.  Therefore, it is not 
material.

Since new and material evidence has not been submitted, 
reopening of the claim is not in order. 


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for back disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


